department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b-- name of high school - website address c e- date of request x - scholarship name z- name of city dollar_figured - dollar amount dollar_figurey - dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 on you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students e this approval is required because our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program called x letter catalog number 58263t is dollar_figurey each year you will award one scholarship to a single individual the amount of x for use in the pursuit of a post-secondary education you will provide the selected individual with an annual stipend of dollar_figured for four years x important resources to a financially limited student who has passion drive and intelligence and who may not otherwise qualify for assistance is designed to provide you will publicize x on your website and through local media outlets in also be publicized by the administration of reminders of the application deadline by posting flyers and announcing b z the x will applicants are required to apply online for the x at c student must be a senior at b in z who plans to attend a post-secondary institution in order to be considered for x the is aneeds based scholarship students who are in need of financial assistance the x to attend post-secondary schooling will be priority candidates all members of each b are eligible to apply the x can be used at any accredited year’s senior class at post-secondary educational_institution the recipient must attend college the semester following his or her graduation in order to receive the scholarship the recipient must maintain a cumulative gpa of at least in order to qualify for renewal of the annual d award the recipient also must meet with your president for mentoring twice per year to discuss the progress of his or her post-secondary education the purpose of the two mentoring meetings is to ensure the terms of x are met before the terms could possibly finally the recipient must give a presentation to sophomores and juniors of be violated b to promote awareness of the scholarship to those students who are in need you have formed a selection committee comprised of your board members the criteria for committee membership are the same as the criteria for board membership replacement of a board member would result in the same replacement of a committee b_ but will not be involved member valuable input will be provided by administrators of in the actual selection of x relatives of members of the selection committee or of your officers directors or substantial contributors are not eligible for awards under your program the recipient of x will be supervised by your board members you will obtain reports and grade transcripts from recipients payments of awards will be given directly to the educational_institution on behalf of the recipient you will attempt to take corrective actions in order for the award to be continued if the terms of the award are violated you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees indentify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you will supervise and investigate diversions of grants from their intended purposes letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to ' the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
